Exhibit 10.26















Executive
Change in Control Agreement
(Tier I)


Plum Creek Timber Company, Inc.












--------------------------------------------------------------------------------

Exhibit 10.26

Contents
Page


ARTICLE 1. Term of This Agreement    1
ARTICLE 2. Definitions    2
ARTICLE 3. Participation and Continuing Eligibility Under This Agreement    6
ARTICLE 4. Severance Benefits    7
ARTICLE 5. Form and Timing of Severance Benefits    10
ARTICLE 6. The Company’s Payment Obligation    10
ARTICLE 7. Dispute Resolution    11
ARTICLE 8. Outplacement Assistance    11
ARTICLE 9. Section 409A and Section 280G    11
ARTICLE 10. Successors and Assignment    13
ARTICLE 11. Miscellaneous    14














--------------------------------------------------------------------------------

Exhibit 10.26

Plum Creek Timber Company, Inc.
[name]
Executive Change in Control Agreement (Tier I)
THIS EXECUTIVE CHANGE IN CONTROL AGREEMENT (Tier I) is made and entered into by
and between Plum Creek Timber Company, Inc. (hereinafter referred to as
the “Company”) and ___________________ (hereinafter referred to as the
“Executive”).
WHEREAS, the Board of Directors believes it is imperative that the Company and
the Board be able to rely on the Executive to continue in the Executive’s
position, and that the Company should be able to receive and rely on the
Executive’s advice, if requested, as to the best interests of the Company and
its shareholders without concern that the Executive might be distracted by the
personal uncertainties and risks created by the possibility of a Change in
Control; and
WHEREAS, in addition to the Executive’s regular duties, the Executive may be
called upon to assist in the assessment of such possible Change in Control,
advise management and the Board as to whether such Change in Control would be in
the best interests of the Company and its shareholders, and to take such other
actions as the Board might determine to be appropriate.
NOW THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of the Executive’s advice and counsel
notwithstanding the possibility, threat, or occurrence of a Change in Control of
the Company, and to induce the Executive to remain in the employ of the Company,
and for other good and valuable consideration, the Company and the Executive
agree as follows:
ARTICLE 1.
Term of This Agreement
This Agreement shall commence on the Effective Date and shall terminate on
December 31, 2016; provided, however, that commencing on December 31, 2016 and
each December 31 thereafter, the term of this Agreement shall be automatically
extended for one additional year unless, not later than thirty (30) calendar
days prior to such December 31, the Company or Executive shall have given notice
that such party does not wish to extend the term of this Agreement.
However, in the event a Change in Control occurs during the term of this
Agreement, this Agreement will remain in effect for the longer of (i)
twenty-four (24) full calendar months beyond the month in which such Change in
Control occurred or (ii) until all obligations of the Company to the Executive
hereunder have been fulfilled, and until all benefits required hereunder have
been paid to the Executive.
ARTICLE 2.
Definitions
Whenever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:
(a)“Agreement” means this Executive Change in Control Agreement (Tier I).
(b)“Base Salary” means the salary of record paid to the Executive as annual
salary, excluding amounts received under incentive or other bonus plans, whether
or not deferred.




--------------------------------------------------------------------------------

Exhibit 10.26

(c)“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
of the General Rules and Regulations under the Exchange Act.
(d)“Beneficiary” means the persons or entities designated or deemed designated
by an Executive pursuant to Section 11.2.
(e)“Board” means the Board of Directors of the Company.
(f)“Cause” means the Executive’s:
(i)Willful and continued failure to perform substantially the Executive’s duties
with the Company after the Company delivers to the Executive written demand for
substantial performance specifically identifying the manner in which the
Executive has not substantially performed the Executive’s duties;
(ii)Conviction of a felony; or
(iii)Willfully engaging in illegal conduct or gross misconduct that is
materially and demonstrably injurious to the Company.
For purposes of this Section 2(f), no act or omission by the Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company. Any act or failure to act based on: (A) authority
given pursuant to a resolution duly adopted by the Board or (B) advice of
counsel for the Company shall be conclusively presumed to be done or omitted to
be done by the Executive in good faith and in the best interests of the Company.
For purposes of subsections (i) and (iii) above, the Executive shall not be
deemed to be terminated for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (¾) of the entire membership of
the Board at a meeting called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive is given an opportunity, together
with counsel, to be heard before the Board) finding that in the good faith
opinion of the Board, the Executive is guilty of the conduct described in
subsection (i) or (iii) above and specifying the particulars thereof in detail.
(g)“Change in Control” or “CIC” of the Company shall be deemed to have occurred
as of the first day that any one or more of the following conditions shall have
been satisfied:
(i)Any Person, but excluding the Company and any subsidiary of the Company and
any employee benefits plan (or related trust) sponsored or maintained by the
Company or any subsidiary of the Company (collectively, “Excluded Persons”),
directly or indirectly, becomes the Beneficial Owner of securities of the
Company representing thirty-five percent (35%) or more of the combined voting
power of the Company’s then outstanding securities with respect to the election
of directors of the Company and such ownership continues for at least a period
of thirty (30) days (with the end of such period being deemed the effective date
of the CIC); or
(ii)During any twenty-four (24) consecutive month period, the individuals who,
at the beginning of such period, constitute the Board (the “Incumbent
Directors”) cease for any reason other than death to constitute at least a
majority of the Board; provided, however, that except as set forth in the
following sentence, an individual who becomes a member of the Board subsequent
to the beginning of the twenty-four (24) month period shall be deemed to have
satisfied such twenty-four (24) month requirement (and be an Incumbent Director)
if such director was elected by, or on the recommendation of or with the
approval of, at least two-thirds (⅔) of the directors who then qualified as
Incumbent Directors either actually (because they were directors at the
beginning of such period) or by prior operation of the provisions of this
Section 2(g)(ii). Notwithstanding the proviso set forth in the preceding
sentence, if any such individual initially assumes office




--------------------------------------------------------------------------------

Exhibit 10.26

as a result of or in connection with either an actual or threatened solicitation
with respect to the election of directors (as such terms are used in Rule
14a-12(c) of Regulation 14A promulgated under the Exchange Act) or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board, then such individual shall not be considered an Incumbent
Director. For purposes of this Section 2(g)(ii), if at any time individuals who
initially assumed office as a result of or in connection with an arrangement or
understanding between the Company and any Person (an “Entity Designee”)
constitute at least one-half (½) of the Board, none of such Entity Designees
shall be considered Incumbent Directors from that time forward; or
(iii)There is consummated:
(A)a plan of complete liquidation of the Company; or
(B)a sale or disposition of all or substantially all the Company’s assets in one
or a series of related transactions; or
(C)a merger, consolidation, or reorganization of the Company or the acquisition
of outstanding common stock of the Company and as a result of or in connection
with such transaction (1) thirty-five percent (35%) or more of the outstanding
common stock or the voting securities of the Company outstanding immediately
prior thereto or the outstanding shares of common stock or the combined voting
power of the outstanding voting securities of the surviving entity are owned,
directly or indirectly, by any other corporation or Person other than (x) an
Excluded Person or (y) a Person who is, or if such Person beneficially owned
five percent (5%) or more of the outstanding common stock of the Company would
be, eligible to report such Person’s beneficial ownership on Schedule 13G
pursuant to the rules under Section 13(d) of the Exchange Act or (z) a Person
that has entered into an agreement with the Company pursuant to which such
Person has agreed not to acquire additional voting securities of the Company
(other than pursuant to the terms of such agreement), solicit proxies with
respect to the Company’s voting securities or otherwise participate in any
contest relating to the election of directors of the Company, or take other
actions that could result in a Change in Control of the Company; provided that
this exclusion shall apply only so long as such agreement shall remain in
effect, or (2) the voting securities of the Company outstanding immediately
prior thereto do not immediately after such transaction continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than sixty percent (60%) of the combined voting power
of the voting securities of the Company (or such surviving entity) outstanding
immediately after such merger, consolidation, or reorganization.
(h)“Code” means the United States Internal Revenue Code of 1986, as amended.
(i)“Committee” means the Compensation Committee of the Board, or any other
committee appointed by the Board to perform the functions of the Compensation
Committee.
(j)“Company” means Plum Creek Timber Company, Inc., a Delaware corporation
(including any and all subsidiaries), or any successor thereto as provided in
Article 10.
(k)“Disability” shall have the meaning ascribed to it in the 2012 Plum Creek
Timber Company, Inc. Stock Incentive Plan, as in effect on the date of this
Agreement.
(l)“Effective Date” means the date this Agreement is fully executed by the
parties hereto.
(m)“Effective Date of Termination” means the date on which a Qualifying
Termination occurs that triggers the payment of Severance Benefits hereunder.
(n)“Equity Awards” means any awards made from time to time to the Executive of
options to purchase the Company’s common stock, restricted shares of the
Company’s




--------------------------------------------------------------------------------

Exhibit 10.26

common stock, stock appreciation rights, stock units denominated in units of the
Company’s common stock, performance shares, dividend equivalents, or other
incentive awards payable in shares of the Company’s common stock under the
Company’s long-term incentive compensation plans.
(o)“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
(p)“Executive” means a key executive of the Company who has been presented with
and signed this Agreement.
(q)“Good Reason” shall mean, without the Executive’s express written consent,
the occurrence of any one or more of the following events:
(i)A material reduction in the Executive’s authority, duties, or
responsibilities existing immediately prior to the CIC;
(ii)Within two (2) years following a Change in Control, and without the
Executive’s consent, the Company’s requiring the Executive to be based at a
location that is at least fifty (50) miles farther from the Executive’s primary
residence immediately prior to a Change in Control than is such residence from
the Company’s headquarters immediately prior to a Change in Control, except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s business obligations as of the Effective Date;
(iii)A material reduction by the Company of the Executive’s Base Salary as in
effect immediately prior to the CIC;
(iv)A material reduction in the benefits coverage in the aggregate provided to
the Executive immediately prior to the CIC; provided, however, that reductions
in the level of benefits coverage shall not be deemed to be “Good Reason” if the
Executive’s overall benefits coverage is substantially consistent with the
average level of benefits coverage of other executives who have positions
commensurate with the Executive’s position at the acquiring company;
(v)A material reduction in the Executive’s level of participation, including the
Executive’s target-level opportunities, in any of the Company’s short- and/or
long-term incentive compensation plans in which the Executive participates as of
the Effective Date (for this purpose a material reduction shall be deemed to
have occurred if the aggregate “incentive opportunities” are reduced by ten
percent (10%) or more); or a material increase in the relative difficulty of the
measures used to determine the payouts under such plans; provided, however, that
reductions in the levels of participation or increase in relative difficulty of
payout measures shall not be deemed to be “Good Reason” if the Executive’s
reduced level of participation or difficulty of measures in each such program
remains substantially consistent with the level of participation or difficulty
of the measures of some or all other executives who have positions commensurate
with the Executive’s position at the acquiring company; or
(vi)The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform this Agreement, as
contemplated in Article 10.
Under this Agreement, Good Reason shall not be deemed to exist unless a “Change
in Control” has occurred within the time frame described in Section 4.2.
Moreover, in no event shall the Executive’s resignation be for Good Reason
unless (A) an event set forth above shall have occurred and the Executive
provides the Company with written notice thereof within thirty (30) days after
the Executive has knowledge of the occurrence or existence of such event, which
notice specifically identifies the event that the Executive believes constitutes
Good Reason, and (B) the Company fails to correct the event so identified in all
material respects within thirty (30) days after receipt of such notice.




--------------------------------------------------------------------------------

Exhibit 10.26

(r)“Non-Competition and Release Agreement” is an agreement, in substantially the
form attached hereto in Annex A, executed by and between the Executive and the
Company as a condition to the Executive’s receipt of the benefits described in
Section 4.3.
(s)“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).
(t)“Qualifying Termination” means any of the events described in Section 4.2,
the occurrence of which triggers the payment of Severance Benefits under Section
4.3.
(u)“Retirement” shall mean early or normal retirement under the Plum Creek
Pension Plan.
(v)“Severance Benefits” means the Severance Benefits associated with a
Qualifying Termination, as described in Section 4.3.


ARTICLE 3.
Participation and Continuing Eligibility
Under This Agreement


3.1    Participation. Subject to Section 3.2, as well as the remaining terms of
this Agreement, the Executive shall remain eligible to receive benefits
hereunder during the term of this Agreement.


3.2    Removal From Coverage. In the event the Executive’s job classification is
reduced below the minimum level required for eligibility to continue to be
covered by severance protection as determined at the sole discretion of the
Committee, the Committee may remove the Executive from coverage under this
Agreement. Such removal shall be effective three (3) months after the date the
Company notifies the Executive of such removal. Removals occurring within two
(2) years after a CIC, shall be null and void for purposes of this Agreement.


ARTICLE 4.
Severance Benefits


4.1    Right to Severance Benefits. The Executive shall be entitled to receive
from the Company Severance Benefits if:
(a)the Executive’s employment with the Company shall end for any reason
specified in Section 4.2; and
(b)solely with respect to termination of Executive’s employment pursuant to
Section 4.2(a), the Executive is not (i) offered employment by the Company or
any subsidiary or affiliate of the Company whether in a salaried, hourly,
temporary, or full-time capacity, or (ii) offered a contract to serve as a
consultant or contractor by the Company or any subsidiary or affiliate of the
Company, or (iii) offered employment or a contract to serve as a consultant or
contractor by an entity acquiring the Company.
Receipt of Severance Benefits shall disqualify the Executive from eligibility to
receive any other severance benefits from the Company.
4.2    Qualifying Termination. The occurrence of any one or more of the
following events within twenty-four (24) full calendar months following the
effective date of a CIC of the Company shall trigger the payment of Severance
Benefits to the Executive under this Agreement:
(a)an involuntary termination of the Executive’s employment by the Company,
authorized by the Company’s Vice President of Human Resources, for reasons other
than for Cause,




--------------------------------------------------------------------------------

Exhibit 10.26

mandatory Retirement under the Company’s applicable policies, or the Executive’s
death, Disability, or voluntary termination of employment (including voluntary
Retirement) without Good Reason; or
(b)a voluntary termination by the Executive for Good Reason.


4.3    Description of Severance Benefits. In the event that the Executive
becomes entitled to receive Severance Benefits (and further contingent on the
proper execution of the Non-Competition and Release Agreement as set forth in
Section 4.8), as provided in Sections 4.1 and 4.2, the Company shall pay to the
Executive and provide the Executive with the following:
(a)An amount equal to three (3) times the highest rate of the Executive’s
annualized Base Salary rate in effect at any time up to and including the
Effective Date of Termination.
(b)An amount equal to three (3) times the Executive’s target annual bonus
established for the bonus plan year in which the Executive’s Effective Date of
Termination occurs (or, if higher, the target annual bonus established for the
bonus plan year in which the CIC occurs).
(c)An amount equal to the Executive’s unpaid Base Salary and accrued vacation
pay through the Executive’s Effective Date of Termination.
(d)An amount equal to the Executive’s target annual bonus established for the
bonus plan year in which the Executive Effective Date of Termination occurs,
multiplied by a fraction, the numerator of which is the number of days completed
in the then-existing fiscal year through the Effective Date of Termination and
the denominator of which is three hundred sixty-five (365). Any payments
hereunder are in lieu of any bonuses otherwise payable under the Company’s
applicable annual incentive plans.
(e)A lump sum payment of Seventy-Five Thousand Dollars ($75,000) (net of
required payroll and income tax withholding) in order to assist the Executive in
paying for replacement health and welfare coverage for a reasonable period
following the Executive’s Effective Date of Termination.
(f)Full vesting of the Executive’s benefits under any and all supplemental
retirement plans in which the Executive participates. For purposes of
determining the amount of an Executive’s benefits in such plans, such benefits
shall be calculated under the assumption that the Executive’s employment
continued following the Effective Date of Termination for three (3) full years
(i.e., three (3) additional years of age and service credits shall be added);
provided, however, that for purposes of determining “final average pay” under
such programs, the Executive’s actual pay history as of the Effective Date of
Termination shall be used. Payout of such amounts shall occur at the time
established under such plans.
To the extent that the Executive is subject to a reduction of such benefits due
to application of any early retirement provisions, the three (3) additional
years of age shall be incorporated in the early retirement reduction calculation
so as to offset such reduction. Also, three (3) additional years of age, but not
any additional service, shall be used to determine the Executive’s eligibility
for early retirement benefits.
(g)Unless otherwise provided in the instruments evidencing the Equity Awards or
in a written employment or other agreement between the Executive and the Company
and subject to the requirements of Section 409A of the Code, to the extent
applicable:
i.Full vesting of any Equity Awards, which shall become immediately exercisable
and remain exercisable throughout their entire term;
ii.Termination or lapsing of any restriction periods and restrictions imposed on
such Equity Awards that are not performance based;
iii.Termination or lapsing of any restriction or other conditions applicable to
any such Equity Awards and such Equity Awards shall become free of all




--------------------------------------------------------------------------------

Exhibit 10.26

restrictions, limitations or conditions and become fully vested and transferable
to the full extent of the original grant; and
iv.Recognition of the target payout opportunities attainable under all
outstanding Equity Awards that are performance-based, which Equity Awards shall
be deemed to have been fully earned for the entire performance periods and
restrictions on such Equity Awards shall lapse and such Equity Awards shall be
immediately settled or distributed.


4.4    Termination for Disability. Following a CIC of the Company, if the
Executive’s employment is terminated due to Disability, no compensation or
benefits shall be payable under this Agreement and the Executive shall instead
receive the Executive’s Base Salary through the Effective Date of Termination,
at which point in time the Executive’s benefits shall be determined in
accordance with the Company’s disability and other applicable compensation and
benefits plans and programs then in effect.


4.5    Termination for Retirement or Death. Following a CIC of the Company, if
the Executive’s employment is terminated by reason of the Executive’s death or
voluntary Retirement other than for Good Reason, no compensation or benefits
shall be payable under this Agreement and the Executive’s benefits shall instead
be determined in accordance with the Company’s retirement and other applicable
compensation and benefits plans and programs then in effect.


4.6    Termination for Cause or by the Executive Other Than for Good Reason or
Retirement. Following a CIC of the Company, if the Executive’s employment is
terminated either (i) by the Company for Cause or (ii) by the Executive (other
than for Disability or death) and other than for Good Reason, no compensation or
benefits shall be payable under this Agreement and the Executive’s benefits
shall instead be determined in accordance with the Company’s applicable
compensation and benefits plans and programs then in effect.


4.7    Notice of Termination. Any termination by the Company or by the Executive
for Good Reason under this Article 4 shall be communicated by a Notice of
Termination, which shall be delivered to the Executive (or to the Vice President
of Human Resources, as applicable) no later than the Effective Date of
Termination, unless the Executive is terminated for Cause, in which case no
Notice of Termination is required. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice that shall indicate the specific
termination provision in this Agreement relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.


4.8    Delivery of Non-Competition and Release Agreement. The payment of
Severance Benefits is conditioned on the Executive’s timely execution of the
Non-Competition and Release Agreement. The Company will deliver the
Non-Competition and Release Agreement when it provides a Notice of Termination
to the Executive or promptly following the Company’s receipt of a Notice of
Termination from the Executive. The Non-Competition and Release Agreement shall
be deemed effective upon the expiration of the required waiting periods under
applicable state and/or federal laws as more specifically described therein.


4.9    Removal From Representative Boards. In the event the terminating
Executive occupies any board of directors seats solely as a Company
representative, as a condition to receiving the severance set forth in Section
4.3 the Executive shall immediately resign such position upon Executive’s
termination of employment with the Company and in any event by the deadline for
returning the Non-Competition




--------------------------------------------------------------------------------

Exhibit 10.26

and Release Agreement described in Section 4.8, unless specifically requested in
writing by the Company otherwise.


ARTICLE 5.
Form and Timing of Severance Benefits


5.1    Form and Timing of Severance Benefits. The Severance Benefits described
in Sections 4.3(a), 4.3(b), 4.3(c), 4.3(d) and 4.3(e) shall be paid in cash to
the Executive in a single lump sum, subject to the Non-Competition and Release
Agreement referred to in Section 4.8, as soon as practicable following the
Effective Date of Termination, but in no event beyond thirty (30) days from the
later of the Effective Date of Termination and the successful expiration of the
waiting periods described in Section 4.8 and in no event later than the payment
deadline for short-term deferrals under Treas. Reg. § 1.409A-1(b)(4) (or any
successor provision).


5.2    Withholding of Taxes. The Company shall be entitled to withhold from any
amounts payable under this Agreement all taxes as legally shall be required
(including, without limitation, any United States federal taxes and any other
state, city, or local taxes).


ARTICLE 6.
The Company’s Payment Obligation


6.1    Payment Obligations Absolute. Except as provided in this Article 6 and
Article 7, the Company’s obligation to make the payments and the arrangements
provided for herein shall be absolute and unconditional, and shall not be
affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right that the Company may have
against the Executive or anyone else. All amounts payable by the Company
hereunder shall be paid without notice or demand. Except as provided in this
Article 6 and in Article 7, each and every payment made hereunder by the Company
shall be final, and the Company shall not seek to recover all or any part of
such payment from the Executive or from whosoever may be entitled thereto, for
any reasons whatsoever.
The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement.
6.2    Contractual Rights to Benefits. Subject to Article 1 and Sections 3.2 and
6.3, this Agreement establishes and vests in the Executive a contractual right
to the benefits to which the Executive may become entitled hereunder. However,
nothing herein contained shall require or be deemed to require, or prohibit or
be deemed to prohibit, the Company to segregate, earmark, or otherwise set aside
any funds or other assets, in trust or otherwise, to provide for any payments to
be made or required hereunder.


6.3    Forfeiture of Severance Benefits and Other Payments. Notwithstanding any
other provision of this Agreement to the contrary, if it is determined by the
Company that the Executive has violated any of the restrictive covenants
contained in the Executive’s Non-Competition and Release Agreement, the
Executive shall be required to repay to the Company an amount equal to the
economic value of all Severance Benefits and other payments already provided to
the Executive under this Agreement and the Executive shall forever forfeit the
Executive’s rights to any unpaid Severance Benefits and other payments
hereunder. Additional forfeiture provisions may apply pursuant to other
agreements




--------------------------------------------------------------------------------

Exhibit 10.26

and policies between the Executive and the Company, and any such forfeiture
provisions shall remain in full force and effect.


ARTICLE 7.
Dispute Resolution


7.1    Claims Procedure. The Executive may file a written claim with the
Company’s Vice President of Human Resources, who shall consider such claim and
notify the Executive in writing of his or her decision with respect thereto
within ninety (90) days (or within such longer period not to exceed one hundred
eighty (180) days, as the Vice President of Human Resources determines is
necessary to review the claim, provided that the Vice President of Human
Resources notifies the Executive in writing of the extension within the original
ninety (90) day period). If the claim is denied, in whole or in part, the
Executive may appeal such denial to the Committee, provided the Executive does
so in writing within sixty (60) days of receiving the determination by the Vice
President of Human Resources. The Committee shall consider the appeal and notify
the Executive in writing of its decision with respect thereto within sixty (60)
days (or within such longer period not to exceed one hundred twenty (120) days
as the Committee determines is necessary to review the appeal, provided that the
Committee notifies the Executive in writing of the extension within the original
sixty (60) day period).


7.2    Finality of Determination. The determination of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation, and application of this Agreement shall be final, binding, and
conclusive on all persons and shall be given the greatest deference permitted by
law.


ARTICLE 8.
Outplacement Assistance
Following a Qualifying Termination (as described in Section 4.2) the Executive
shall be reimbursed by the Company for the costs of all outplacement services
incurred by the Executive within the two (2) year period after the Effective
Date of Termination; provided, however, that the total reimbursement shall be
limited to Twenty Thousand Dollars ($20,000) and shall be completed by the end
of the calendar year in which such two (2) year period expires.


ARTICLE 9.
Section 409A and section 280G


9.1    Section 409A. The Severance Benefits and reimbursements payable in cash
to the Executive under this Agreement (including, without limitation, the
Severance Benefits described in Sections 4.3(a), 4.3(b), 4.3(c), 4.3(d) and
4.3(e) of this Agreement) are intended to comply with the “short term deferral”
exception specified in Treas. Reg. § 1.409A-1(b)(4) (or any successor
provision), or otherwise be excepted from coverage under Section 409A of the
Code (“Section 409A”). Notwithstanding the foregoing, to the extent an exception
is not available and the Executive must be treated as a “specified employee”
within the meaning of Section 409A, any such amounts due to the Executive on or
within the six (6) month period following the Executive’s “separation from
service” from the Company within the meaning of Section 409A will accrue during
such six (6) month period to the extent required by Section 409A and will become
payable in a lump sum payment on the date six (6) months and one (1) day
following the date of the Executive’s separation from service (or, if earlier,
the Executive’s date of death); provided, however, that such payments will be
paid earlier, at the times and on the terms set forth in the applicable
provisions of this Agreement, if the Company reasonably determines




--------------------------------------------------------------------------------

Exhibit 10.26

that the imposition of additional tax under Section 409A will not apply to an
earlier payment of such payments. In addition, this Agreement will be
interpreted, operated, and administered by the Company to the extent deemed
reasonably necessary to avoid imposition of any additional tax or income
recognition prior to actual payment to the Executive under Section 409A,
including any temporary or final Treasury regulations and guidance promulgated
thereunder. To the extent required to avoid an accelerated or additional tax
under Section 409A, amounts reimbursable to the Executive shall be paid to the
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in kind benefits provided to the Executive) during one year may not affect
amounts reimbursable or provided in any subsequent year. The Company makes no
representation that any or all of the payments or benefits described in this
Agreement will be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to any such payment.
Notwithstanding anything contained herein to the contrary, the Executive shall
not be considered to have terminated employment with the Company for purposes of
any payments or benefits under this Agreement which are subject to Section 409A
until the Executive has incurred a separation from service.


9.2    Section 280G; Limitation on Payments. If the tax imposed by Section 4999
of the Code, or any similar or successor tax, (the “Excise Tax”) would apply
absent this Section 9.2, to any payments, benefits and/or amounts received by
the Executive as severance benefits or otherwise, including, without limitation,
any amounts received or deemed received, within the meaning of any provision of
the Code, by the Executive as a result of (and not by way of limitation) any
automatic vesting, lapse of restrictions and/or accelerated target or
performance achievement provisions, or otherwise, applicable to outstanding
grants or awards to the Executive under any of the Company’s equity incentive
plans or agreements (collectively, the “Total Payments”), then the Executive’s
payments and benefits under this Agreement shall be either (a) paid and
delivered in full, or (b) paid and delivered to such lesser extent as would
result in no portion of such payments and benefits being subject to the Excise
Tax, whichever of the foregoing amounts, taking into account all applicable
federal, state and local income and employment taxes and the Excise Tax, results
in the receipt by the Executive on an after-tax basis, of the greatest amount of
benefits. If the Total Payments are to be reduced in accordance with the
preceding sentence, any such reduction shall be applied in the following order:
(i) payments that are payable in cash the full amount of which are treated as
parachute payments under Treasury Regulation Section 1.280G-1, Q&A 24(a) will be
reduced (if necessary, to zero), with amounts that are payable last reduced
first; (ii) payments and benefits due in respect of any equity the full amount
of which are treated as parachute payments under Treasury Regulation Section
1.280G-1, Q&A 24(a), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; (iii) payments that are payable in cash that are valued at less than
full value under Treasury Regulation Section 1.280G-1, Q&A 24, with amounts that
are payable last reduced first, will next be reduced; (iv) payments and benefits
due in respect of any equity valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with the highest values reduced first (as
such values are determined under Treasury Regulation Section 1.280G-1, Q&A 24)
will next be reduced; and (v) all other non-cash benefits not otherwise
described in the foregoing clauses (ii) or (iv) will next be reduced pro-rata.
Any determination required under this section shall be made in writing by an
independent public accountant selected by the Company (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. An independent public accountant retained by the Company prior
to the Closing shall act as the Accountants for purposes of this Agreement only
if approved by the Company's successor. For purposes of making the calculations
required by this section, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999




--------------------------------------------------------------------------------

Exhibit 10.26

of the Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this section. The Company shall bear all costs the
Accountants may incur in connection with any calculations contemplated by this
section.




ARTICLE 10.
Successors and Assignment


10.1    Successors to the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
of all or substantially all of the business and/or assets of the Company or of
any division or subsidiary thereof to expressly assume and agree to perform the
Company’s obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform them if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effective date of any such succession shall be a material breach of
this Agreement and shall entitle the Executive to compensation from the Company
in the same amount and on the same terms as he would be entitled to hereunder if
he had terminated his employment with the Company voluntarily for Good Reason.
For the purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Effective Date of Termination.


10.2    Assignment by the Executive. This Agreement shall inure to the benefit
of and be enforceable by each Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to the
Executive hereunder had he continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s Beneficiary. If the Executive has not named a Beneficiary, then
such amounts shall be paid to the Executive’s devisee, legatee, or other
designee, or if there is no such designee, to the Executive’s estate.


ARTICLE 11.
Miscellaneous


11.1    Employment Status. Except as may be provided under any other agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will” and, prior to the effective date of a CIC, may be
terminated by either the Executive or the Company at any time, subject to
applicable law.


11.2    Beneficiaries. The Executive may designate one or more persons or
entities as the primary and contingent Beneficiaries of any Severance Benefits
owing to the Executive under this Agreement. Such designation must be in the
form of a signed writing acceptable to the Committee and pursuant to such other
procedures as the Committee may decide. If no such designation is on file with
the Company at the time of the Executive’s death, or if no designated
Beneficiaries survive the Executive for more than fourteen (14) days, any
Severance Benefits owing to the Executive under this Agreement shall be paid to
the Executive’s estate.


11.3    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.




--------------------------------------------------------------------------------

Exhibit 10.26



11.4    Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and shall
have no force and effect.


11.5    Modification. Except as provided in Article 1 and Section 3.2, no
provision of this Agreement may be modified, waived, or discharged following a
CIC unless such modification, waiver, or discharge is agreed to in writing and
signed by the Executive and by an authorized member of the Committee, or by the
respective parties’ legal representatives and successors.


11.6    Effect of Agreement. This Agreement shall completely supersede and
replace any and all portions of any contracts, plans, provisions, or practices
pertaining to severance entitlements owing to the Executive from the Company and
is in lieu of any notice requirement, policy, or practice. As such, the
Severance Benefits described herein shall serve as the Executive’s sole recourse
with respect to termination of employment by the Company following a CIC. In
addition, Severance Benefits shall not be counted as “compensation,” or any
equivalent term, for purposes of determining benefits under other agreements,
plans, provisions, or practices owing to the Executive from the Company, except
to the extent expressly provided therein. Except as otherwise specifically
provided for in this Agreement, the Executive’s rights under all such
agreements, plans, provisions, and practices continue to be subject to the
respective terms and conditions thereof.


11.7    Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of Washington shall be the controlling law in all
matters relating to this Agreement.






--------------------------------------------------------------------------------

Exhibit 10.26

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
appearing below.
Plum Creek Timber Company, Inc.
Executive
By:
 
By:
 
Its:
Chief Executive Officer
Name:
 
Date:
 
Date:
 















--------------------------------------------------------------------------------

Exhibit 10.26

ANNEX A
NON-COMPETITION AND RELEASE AGREEMENT
FOR THE EXECUTIVE CHANGE IN CONTROL AGREEMENT (TIER I)
1.
Parties.

The parties to this Non-Competition and Release Agreement are:
______________________ (“Executive”) and PLUM CREEK TIMBER COMPANY, INC., a
Delaware corporation, and all successors thereto (“Company”).
2.
Date.

The date of this Non-Competition and Release Agreement (this “Release
Agreement”) is ____________________________, 20____ (the “Date of this
Agreement”).
3.
Recitals.

Executive’s employment with Company is ending. Executive is a participant in the
Plum Creek Timber Company, Inc. Executive Change in Control Agreement (Tier I)
(“CIC Agreement”) and is eligible for Severance Benefits under the CIC Agreement
on condition Executive executes a non-competition and release agreement. This
Release Agreement sets forth the terms of Executive’s severance from Company.
4.
Defined Terms.

When defined terms from the CIC Agreement are used herein, they shall have the
same definitions as provided in Article 2 of the CIC Agreement.
5.
Termination of Employment.

Effective ________________________, 20____, Executive’s employment with Company
shall terminate (“Termination Date”). As of the Termination Date, Executive
resigns any and all board of director seats Executive occupied as a Company
representative.
6.
Payments.

Upon expiration of the Revocation Period, defined below, without exercise of the
right to revoke, Executive shall receive or be entitled to receive the Severance
Benefits and other payments to the extent set forth in the CIC Agreement. Such
payments shall be subject to all terms and conditions of the CIC Agreement,
including, but not limited to, the forfeiture provisions of Section 6.3 thereof.
7.
Release.

Executive hereby releases Company, and all successors, subsidiaries, and
affiliates of Company, and all officers, directors, employees, agents, and
shareholders of Company, and each of them, from any and all claims, liability,
demands, rights, damages, costs, attorneys’ fees, and expenses of whatever
nature, that exist as of the date of execution of this Release Agreement,
whether known or unknown, foreseen or unforeseen, asserted or unasserted,
including, but not limited to, all claims arising out of Executive’s employment
and/or Executive’s termination from employment, and including all claims arising
out of applicable state and federal laws, Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, the Employee Retirement Income Security Act of




--------------------------------------------------------------------------------

Exhibit 10.26

1974, state and federal Family Leave Acts, and any other applicable tort,
contract, or other common law theories.
8.
Confidentiality Agreement.

8.1    Company’s Confidential Information. During the course of performing
Executive’s duties as a Company employee, Executive was exposed to and acquired
Company’s Confidential Information. As used herein, “Confidential Information”
refers to any and all information of a confidential, proprietary, or trade
secret nature that is maintained in confidence by Company for the protection of
its business. Confidential Information includes, but is not limited to,
Company’s information about or related to (i) any current or planned products;
(ii) research and development or investigations related to prospective products;
(iii) proprietary software, inventions, and systems; (iv) suppliers or
customers; (v) cost information, profits, sales information and accounting and
unpublished financial information; (vi) business and marketing plans and
methods; and (vii) any other information not generally known to the public that
, if misused or disclosed to a competitor, could reasonably be expected to
adversely affect Company.
8.2    Non-Disclosure of Confidential Information. Executive acknowledges that
the Confidential Information is a special, valuable, and unique asset of
Company. Executive agrees to keep in confidence and trust all Confidential
Information for so long as such information (i) is not generally known to the
public or to persons outside Company who could obtain economic value from its
use and (ii) is subject to efforts by Company that are reasonable under the
circumstances to maintain its secrecy. Executive agrees that Executive shall not
directly or indirectly use the Confidential Information for the benefit of
Executive or any other person or entity.
9.
Non-Solicitation.

9.1    Non-Solicitation of Employees. Executive agrees that for a period of two
(2) years following the Termination Date, Executive shall not directly or
indirectly solicit or attempt to induce any employee of Company, any successor
corporation, or a subsidiary of Company to work for Executive or any competing
company or competing business organization.
9.2    Non-Solicitation of Customers and Vendors. Executive agrees that for a
period of two (2) years following the Termination Date, Executive shall not
directly or indirectly solicit or attempt to induce any customer, vendor, or
supplier of Company to end its relationship with Company and/or conduct business
with Executive or any entity in which Executive has a financial interest.
10.
Non-Competition.

Executive agrees that for a period of two (2) years following the Termination
Date, Executive shall not directly or indirectly, whether as an employee,
officer, director, shareholder, agent, or consultant, engage or participate in
any business that competes with Company, provided that nothing in this Section
10 shall preclude Executive from (i) performing any services on behalf of an
investment banking, commercial banking, auditing, or consulting firm or (ii)
investing five percent (5%) or less in the common stock of any publicly traded
company, provided such investment does not give Executive the right or ability
to control or influence the policy decisions of any competing business.
11.
Review and Rescission Rights.

Executive has forty-five (45) days from the Date of this Agreement (the “Review
Period”) within which to decide whether to sign this Release Agreement. If
Executive signs this Release Agreement,




--------------------------------------------------------------------------------

Exhibit 10.26

Executive may revoke this Release Agreement if, within seven (7) days after
signing (the “Revocation Period”), Executive delivers notice in writing to an
Executive Compensation Manager of Company.
This Release Agreement will not become effective, and the Severance Benefits
dependent on the execution of this Release Agreement will not become payable,
until this Release Agreement is signed, the Revocation Period expires, and
Executive has not exercised the right to revoke this Release Agreement.
Executive may sign this Release Agreement prior to the end of the forty-five
(45) day Review Period, thereby commencing the seven (7) day Revocation Period.
Whether Executive decides to sign before the end of the Review Period is
entirely up to Executive.
Executive will receive the same severance payments regardless of when Executive
signs this Release Agreement, as long as Executive signs prior to the end of the
Review Period and does not revoke this Release Agreement.
Executive acknowledges that Executive’s release of rights is in exchange for
Severance Benefits to which Executive otherwise legally would not be entitled.
12.
Advice of Counsel.

Executive acknowledges that Executive has been advised to consult with an
attorney before signing this Release Agreement.
13.
Disputes.

Any dispute or claim that arises out of or relates to this Release Agreement
shall be resolved in accordance with the provisions of Article 7 of the CIC
Agreement. Notwithstanding the provisions of this Section 13, any claim by
Company for injunctive relief under the provisions of Section 8, 9, or 10
herein, or any subparts thereof, shall not be subject to the terms of this
Section 13.
14.
Governing Law; Venue.

To the extent not preempted by the laws of the United States, Washington law
governs this Release Agreement, notwithstanding its choice of law rules. Each of
the parties submits to the exclusive jurisdiction of any state or federal court
sitting in King County, Washington in any action or dispute arising out of or
relating to this Release Agreement and agrees that all claims in respect of such
action or dispute may be heard and determined in any such court. Each party also
agrees not to bring any action or proceeding arising out of or relating to this
Release Agreement in any other court. Each of the parties waives any defense of
inconvenient forum to the maintenance of any action or dispute so brought and
waives any bond, surety, or other security that might be required of any other
party with respect thereto.
15.
Entire Agreement.

All of the parties’ agreements, covenants, representations, and warranties,
express or implied, oral or written, concerning the subject matter of this
Release Agreement are contained in this Release Agreement. All prior and
contemporaneous conversations, negotiations, agreements, representations,
covenants, and warranties concerning the subject matter of this Release
Agreement are merged into this Release Agreement. This is an integrated
agreement.
16.
Miscellaneous.





--------------------------------------------------------------------------------

Exhibit 10.26

The benefits and obligations of this Release Agreement shall inure to the
successors and assigns of the parties. The parties acknowledge that the only
consideration for this Release Agreement is the consideration expressly
described herein, that each party fully understands the meaning and intent of
this Release Agreement, that this Release Agreement has been executed
voluntarily, and that the terms of this Release Agreement are contractual.
17.
Severability.

Executive agrees that each provision in this Release Agreement will be treated
as a separate and independent clause, and the enforceability of any one clause
will in no way impair the enforceability of any of the other clauses in this
Release Agreement. Moreover, if one or more of the provisions contained in this
Release Agreement, whether for the benefit of Executive or Company, are for any
reason held to be excessively broad as to scope, activity, or subject so as to
be unenforceable at law, such provision or provisions will be construed by
limiting and reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it then appears.
18.
Section and Paragraph Titles.

Section and paragraph titles in this Release Agreement are used for convenience
only and are not intended to and shall not in any way enlarge, define, limit, or
extend the rights or obligations of the parties or affect the interpretation of
this Release Agreement.


PLUM CREEK TIMBER COMPANY, INC.
 
By:
Date:
 
Title:
 
 
 
Name:
 
 
 
 
 
 
Date:
 





